Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 1/21/2022. Claims 1 and 3-5 have been amended, claim 2 has been cancelled, claims 6-18 have been added. Claims 1 and 3-18 are currently pending.
	
Response to Arguments
Claim 2 has been cancelled, therefore the rejections of claim 2 no longer stand.
In light of Applicant’s amendments, the double patenting rejection of claims 1 and 4-5 has been withdrawn.
Applicant’s arguments regarding the 101 rejection have been fully considered but they are not persuasive. Applicant argues that the amended elements related to a neural network integrate the judicial exceptions in the claims into a practical application. However, since details of how the neural network (or the array of hardware nodes from Applicant’s argument) is trained or used to generate a learning model are not claimed, the neural network is interpreted as a generic computer component according to MPEP 2106.05(b) and MPEP 2106.05(d). The 101 rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because of the new grounds of rejection. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a learning model evaluation index calculation unit configured to calculate a learning model evaluation index related to the learning model generated by the machine learning device as an evaluation index to be used to evaluate the learning model”; “an inspection index acquisition unit configured to acquire an inspection index to be used in the inspection”; “a learning model selection unit configured to cause a display to display the learning model evaluation index and the inspection index”; and “the learning model selection unit is configure to cause the display to display graphs related to a plurality of learning models” in claim 1; “the learning model selection unit is configured to calculate a condition under which the learning model satisfies the inspection index” in claim 4; “a preprocessing unit configured to generate the state data based on image data”; and “an inference unit configured to perform, based on the state data generated by the preprocessing unit, inference of the inspection result” in claim 7. Furthermore, the limitations in claim 14 are found in claim 1, and the limitations in claim 16 are found in claim 7, these limitations are interpreted under 112(f) as well.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-18 are rejected under 35 U.S.C. 101. Claims 1, 3-4, 6-9, and 14-18 are directed to an apparatus; claims 5 and 10-13 are directed to a method; therefore, claims 1 and 3-18 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 1 and 3-18  fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:
Step 1: Claim 1 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
perform a multi-layer-structure calculation on a basis of state data acquired from the inspection target and label data indicating an inspection result related to the inspection target to generate a learning model (a multi-layer calculation using acquired state data to generate a model is interpreted as a mathematical calculation),
a learning model evaluation index calculation unit configured to calculate a learning model evaluation index related to the learning model generated by the machine learning device as an evaluation index to be used to evaluate the learning model (calculating an evaluation index is interpreted as a mathematical calculation, but an evaluation index that did not rely upon mathematical calculations would be interpreted as a mental step directed to evaluation and judgement);
the learning model evaluation index includes an ROC curve of the learning model generated by the machine learning device, and the inspection index includes a limit defective product shipping rate that indicates a rate of defective products allowed to be included in inspection targets to be shipped and a limit re-inspection rate that indicates a rate of inspection targets excluded as a result of inspection to a total number of the inspection targets (the ROC curve, the limit defective product shipping rate, and the limit re-inspection rate are interpreted as mathematical calculations and relationships).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
a machine learning device configured to perform machine learning using a neural network is considered to be a generic computer component, as details of how the neural network is trained or used to generate a learning model are not claimed. 
an inspection index acquisition unit configured to acquire an inspection index to be used in the inspection; 
and a learning model selection unit configured to cause a display to display the learning model evaluation index and the inspection index so as to be comparable with each other regarding the learning model generated by the machine learning device, 
receiving selection of the learning model by an operator, and outputting a result of the selection, wherein the learning model selection unit is configured to cause the display to display graphs related to a plurality of learning models including the learning model in comparable view. Acquiring an index, displaying the evaluation and inspection indices, receiving a user selection, and outputting a result of the selection are interpreted as sending and receiving data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 1 recites the following additional elements:
a machine learning device configured to perform machine learning using a neural network is considered to be a generic computer component, as details of how the neural network is trained or used to generate a learning model are not claimed (see MPEP 2106.05(b) and MPEP 2106.05(d)). 
an inspection index acquisition unit configured to acquire an inspection index to be used in the inspection; 
and a learning model selection unit configured to cause a display to display the learning model evaluation index and the inspection index so as to be comparable with each other regarding the learning model generated by the machine learning device, 
receiving selection of the learning model by an operator, and outputting a result of the selection, wherein the learning model selection unit is configured to cause the display to display graphs related to a plurality of learning models including the learning model in comparable view. Acquiring an index, displaying the evaluation and inspection indices, receiving a user selection, and outputting a result of the selection are interpreted as sending and receiving data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).

Claim 5 is a method claim and its limitation is included in claim 1. The only difference is that claim 5 requires a method. Therefore, claim 5 is rejected for the same reasons as claim 1.
Claim 14 is apparatus claim and its limitation is included in claim 1 but for the limitations related to use of a neural network in claim 1. Therefore, claim 14 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 3-4, 6-9, and 15-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.

	Claim 3:
Step 1: Claim 3 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the following abstract ideas:
and the inspection index further includes a limit defective machining rate that indicates a rate of defective machines allowed to be included in a group of machine tools that are determined to be normal and are to be used in machining 
and a limit maintenance rate that indicates a rate of machine tools determined to be abnormal and subjected to maintenance (the limit defective machining rate, and the limit maintenance rate are interpreted as mathematical calculations and relationships).
Step 2A, Prong 2: Claim 3 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 3 does not recite any additional elements and therefore does not amount to significantly more.

	Claim 4:
Step 1: Claim 4 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
the learning model selection unit is configured to calculate a condition under which the learning model satisfies the inspection index (calculating a condition is interpreted as a mathematical calculation).
Step 2A, Prong 2: Claim 4 recites the following additional elements:
output the calculated condition under which the learning model satisfies the inspection index. These are interpreted as sending and receiving data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 4 recites the following additional elements:
output the calculated condition under which the learning model satisfies the inspection index. These are interpreted as sending and receiving data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).

Claim 6:
Step 1: Claim 6 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 6 recites the following additional elements:
wherein the label data indicate the inspection result obtained in response to the operator visually inspecting the inspection target. This is interpreted as data gathering, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 6 recites the following additional elements:
wherein the label data indicate the inspection result obtained in response to the operator visually inspecting the inspection target. This is interpreted as data gathering, which does not amount to significantly more (see MPEP 2106.05(g)).

	Claim 7:
Step 1: Claim 7 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the following abstract ideas:
an inference unit configured to perform, based on the state data generated by the preprocessing unit, inference of the inspection result of the inspection target using the learning model selected by the learning model selection unit (mental process directed to observation, evaluation – a person could observe generated state data and evaluate an inspection result, given that the broadest reasonable interpretation of a learning model is a set of rules; however, inference of data could also be interpreted as a mathematical calculation).
Step 2A, Prong 2: Claim 7 recites the following additional elements:
a preprocessing unit configured to generate the state data based on image data on the inspection target captured by an image-capturing sensor. This is interpreted as data gathering, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 7 recites the following additional elements:
a preprocessing unit configured to generate the state data based on image data on the inspection target captured by an image-capturing sensor. This is interpreted as data gathering, which does not amount to significantly more (see MPEP 2106.05(g)).

	Claim 8:
Step 1: Claim 8 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the following abstract ideas:
each of the graphs includes, besides an ROC curve related to a corresponding learning model among the plurality of learning models, a first plot based on a first formula, F(f) =1 - {d x (1 - m) x (1 - f)}/{m x (1 - d)} f represents a false positive rate, d represents the limit defective product shipping rate, and m represents a manufacturing defective rate being a number of defective products relative to the total number of the inspection targets (this formula is interpreted as a mathematical calculation).
Step 2A, Prong 2: Claim 8 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 8 does not recite any additional elements and therefore does not amount to significantly more.

	Claim 9:
Step 1: Claim 9 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 9 recites the following abstract ideas:
each of the graphs further includes a second plot based on a second formula, the second formula is G(t) = {r - (m x t)}/(1 - m), t represents a true positive rate, r represents the limit re-inspection rate, and m represents the manufacturing defective rate (this formula is interpreted as a mathematical calculation).
Step 2A, Prong 2: Claim 9 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 9 does not recite any additional elements and therefore does not amount to significantly more.

Claim 10 is a method claim and its limitation is included in claim 6. Claim 10 is rejected for the same reasons as claim 6.
Claim 11 is a method claim and its limitation is included in claim 7. Claim 11 is rejected for the same reasons as claim 7.
Claim 12 is a method claim and its limitation is included in claim 8. Claim 12 is rejected for the same reasons as claim 8.
Claim 13 is a method claim and its limitation is included in claim 9. Claim 13 is rejected for the same reasons as claim 9.
Claim 15 is a system claim and its limitation is included in claim 6. Claim 15 is rejected for the same reasons as claim 6.
Claim 16 is a system claim and its limitation is included in claim 7. Claim 16 is rejected for the same reasons as claim 7.
Claim 17 is a system claim and its limitation is included in claim 8. Claim 17 is rejected for the same reasons as claim 8.
Claim 18 is a system claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Idono (JP 2006293820 A, herein Idono) in view of Mizuno (US 5577166 A, herein Mizuno) in further view of Aono et al (JP 2014206415 A, herein Aono), in further view of Kawakami et al (JP 2013015964 A, herein Kawakami).
Regarding claim 1, Idono teaches an inspection apparatus for performing an inspection of an inspection target (pg. 3 para. 3 recites an object of the present invention is to provide an appearance inspection apparatus that probabilistically guarantees the reliability or accuracy of an inspection when an appearance inspection is performed using an algorithm generated by an optimization method), the inspection apparatus comprising: 
perform[ing] a [calculation] on a basis of state data acquired from the inspection target and label data indicating an inspection result related to the inspection target to generate a learning model (pg. 3 para. 7 recites the appearance inspection apparatus includes a processing unit that performs image processing based on an algorithm for each image data generated by photographing each of the plurality of inspection objects, and each of the plurality of inspection objects based on the image data. Based on detection means for detecting defects, detection results by the detection means (i.e. state data acquired from the inspection target), and appearance inspection results prepared in advance for each of a plurality of inspection objects (i.e. label data indicating an inspection result), the proportion of defects detected as defects, and non-defective products (i.e. machine learning to generate a learning model)); 
a learning model evaluation index calculation unit configured to calculate a learning model evaluation index related to the learning model generated by the machine learning device as an evaluation index to be used to evaluate the learning model (Pg. 9 para. 7 recites the ROC curve shown in FIG. 9 is for evaluating a portion (shaded portion) where the defect class (distribution 720) and non-defective product class (distribution 710) intersect in the distribution shown in FIG. As shown in FIG. 8, the data for drawing the ROC curve is acquired by moving the discriminator 800 within the shaded area. The ROC curve is originally used as an index for determining the superiority or inferiority of the algorithm. However, as shown in the present embodiment, when the input image changes, that is, the feature amount of the good product, the defect pattern, and the good product pattern. It may be used as an index indicating whether the distribution status has changed); 
an inspection index acquisition unit configured to acquire an inspection index to be used in the inspection (pg. 4 para. 7 recites the appearance inspection apparatus further includes determination means for determining whether or not a defect has occurred on the surface of each of the plurality of inspection objects based on any data acquired by the acquisition means (i.e. acquiring an inspection index). Fig. 6 and pg. 8 para. 6 recites in step S610, main controller 117 receives an input of the inspection result and the correct answer result. Here, the correct answer result is a determination result of a true defect, for example, data obtained by visual inspection after an appearance inspection by an inspector (i.e. the inspection index used in the inspection)); 
and a learning model selection unit configured to cause a display to display the learning model evaluation index and the inspection index so as to be comparable with each other regarding the learning model generated by the machine learning device (pg. 9 para. 9-10 recite with reference to FIG. 10, the output mode of the appearance inspection apparatus 100 will be described. FIG. 10 is a diagram illustrating a display mode of the examination result displayed on the output unit 119 and the necessity of relearning. Such a display is realized when the output unit 119 is a display panel or a display device, for example. The output unit 119 includes areas 1010 to 1030 for displaying the inspection result and the necessity of relearning based on the processing result in the appearance inspection apparatus 100. The result of the ROC evaluation is displayed in, for example, area 1010. The presence / absence of the need for re-learning is displayed in, for example, area 1020. Further, a message for prompting other processing based on the evaluation result is displayed in, for example, area 1030. These displays are realized based on message data stored in the auxiliary recording device 118 in advance. The output mode by the output unit 119 is not limited to that shown in FIG. 10 (i.e. displaying the learning model evaluation index and the inspection index so as to be comparable with each other)), 
receives selection of the learning model by an operator, and outputs a result of the selection (pg. 8 para. 9 recites the user can determine whether or not to use the algorithm based on the ROC evaluation value (i.e. receiving selection of the learning model by an operator). Pg. 7 para. 4 recites in step S370, main control unit 117 outputs information for prompting relearning to output unit 119. As a result, the output unit 119 outputs the information to the outside. Thereby, the user of the appearance inspection apparatus 100 can easily know that relearning is necessary (i.e. outputting the results of the selection)),
wherein the learning model evaluation index includes an ROC curve of the learning model generated by the machine learning device (fig. 3 and pg. 7, para. 1 recite in step S330, the main control unit 117 inspects the inspected object 112 using the generated algorithm. In step S340, main controller 117 determines whether or not the inspection result satisfies the condition for performing the ROC analysis. Pg. 9 para. 7 recites the ROC curve shown in FIG. 9 is for evaluating a portion (shaded portion) where the defect class (distribution 720) and non-defective product class (distribution 710) intersect in the distribution shown in FIG. As shown in FIG. 8, the data for drawing the ROC curve is acquired by moving the discriminator 800 within the shaded area. The ROC curve is originally used as an index for determining the superiority or inferiority of the algorithm. However, as shown in the present embodiment, when the input image changes, that is, the feature amount of the good product, the defect pattern, and the good product pattern. It may be used as an index indicating whether the distribution status has changed).
However, Idono does not explicitly teach a machine learning device configured to perform machine learning using a neural network or a multi-layer-structure calculation corresponding to the neural network.
Mizuno teaches a machine learning device configured to perform machine learning using a neural network (col. 3 lines 6-17 recite a pattern classification method of classifying an input pattern as a classification object by use of a neural network (i.e. performing machine learning using a neural network) and transforming the input pattern into an output pattern as a result of classification includes steps of obtaining through the neural network having received an input pattern an output pattern for the input pattern, comparing the obtained output pattern with a correct output pattern thereafter attained for the input pattern, sequentially storing a result of the comparison in a memory, monitoring the stored results of the comparison and thereby detecting an abnormality thereof, and notifying, in response to a detection of the abnormality, necessity of a re-training of the neural network) and a multi-layer-structure calculation corresponding to the neural network (fig. 1 and col. 1 lines 34-50 recite the neural network is a computation model having a network form in which nodes 41, simulating nerve cells or neurons, are arranged in a hierarchy to be linked with each other by arcs 42. In this configuration, the arcs 42 are assigned weights to adjust the output power of each signal transmitted between the nodes 41. Moreover, each node 41 h as a threshold value such that when a total of the input power received from the nodes 41 in a hierarchic layer preceding the layer of the pertinent node 41 is over the threshold, a signal is transmitted to the nodes 41 in the subsequent layer. Input pattern items of an input pattern 18 are supplied as state values of the respective nodes 41 in the first layer. According to the state values , it is possible to obtain the state values of the nodes in the second layer, in the third layer, and so on, thereby attaining output pattern items (i.e. a multi-layer calculation corresponding to a neural network)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the multi-layer neural network from Mizuno to implement the image processing algorithm from Idono. Idono recites on page 3 that it is made to solve the problems from cited Japanese Patent No. 3334807 and Japanese Laid-Open Patent Publication No. 10-171910, both of which are directed to using neural networks to classify images, but does not explicitly teach that its own image processing algorithms are implemented by a neural network. Idono and Mizuno are both directed to classifying input patterns from an image, therefore combining the methods from Idono with the multi-layer neural network from Mizuno would yield a predictable result.
However, the combination of Idono and Mizuno does not teach a limit defective product shipping rate that indicates a rate of defective products allowed to be included in inspection targets to be shipped. 
Aono teaches a limit defective product shipping rate that indicates a rate of defective products allowed to be included in inspection targets to be shipped (pg. 13 para. 1 recites after a surface treatment step 31 for nitriding the steel material to form a product, a surface state inspection step 32 for determining the quality of the surface state of the nitrided layer is performed by the product quality inspection method of the present invention. If the product formed in the surface treatment step 31 is determined to be “OK” indicating that it is a non-defective product in the surface layer state inspection step 32, it is sent to a shipping step 33 for shipping the product. On the other hand, if the product is determined to be “NG” indicating that it is a defective product in the surface layer state inspection step 32, the product is sent to a disposal / reuse step 34 for discarding or reusing the product as a resource (i.e. a limit defective product shipping rate – in this case the rate of defective products allowed to be shipped is zero)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the limit on shipping defective products from Aono as an input to the ROC evaluation analysis from Idono (as modified by Mizuno). Aono and Idono are both directed to visually inspecting manufacturing targets, but Idono does not specifically teach how to handle defective targets when there is not a need to retrain the image processing algorithm. One of ordinary skill would benefit from using the process for dealing with a defective product from Aono, having identified a defective product using the image processing algorithm from Idono, in order to improve the overall performance of an automated inspection system.
However, the combination of Idono, Mizuno, and Aono does not teach a limit re-inspection rate that indicates a rate of inspection targets excluded as a result of inspection to a total number of the inspection targets. 
Kawakami teaches a limit re-inspection rate that indicates a rate of inspection targets excluded as a result of inspection to a total number of the inspection targets (pg. 1 para. 1 recites re-inspection pass rate estimation section 14 that reads out the re-inspection pass rates of the past lots each having the difference within a prescribed value for each inspection item, to estimate a re-inspection pass rate of the current lot. Pg. 2 para. 5 recites by predicting the probability that the lot of the failure to pass the re-inspection, to predict accurately the production volume of the object to be inspected products produced deliberately pass rate estimating apparatus according to the present embodiment, inventory want to reduce the management costs (i.e. a re-inspection rate limit)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the product re-inspection monitoring methods from Kawakami with the inspection device from Idono (as modified by Mizuno and Aono). Kawakami and Idono are both directed to monitoring the functionality of manufacturing systems, so one of ordinary skill would benefit from combining the product re-inspection monitoring methods from Kawakami in order to limit management costs by monitoring and if necessary, limiting the number of products that need to be re-inspected.
Regarding claim 4, the combination of Idono, Mizuno, Aono, and Kawakami teaches the apparatus according to claim 1, wherein the learning model selection unit calculates a condition under which the learning model satisfies the inspection index and outputs the calculated condition under which the learning model satisfies the inspection index (Idono pg. 4 paras. 1-2 recite the determination unit determines whether or not the evaluation value is below a threshold value. Preferably, if the evaluation value and the threshold value do not satisfy the condition, the necessity determination unit determines that the defect pattern to be subjected to image processing is the defect class that was the target when the algorithm was generated. And the non-defective class are not included in the population, and it is determined that a new algorithm for image processing needs to be generated. Para. 8 recites an evaluation value based on the determined ratio, a first determination step for determining whether the evaluation value and a predetermined threshold satisfy a predetermined condition, and a first determination step. Based on the result of the determination, a second determination step for determining whether or not it is necessary to newly generate an algorithm for image processing, and a determination in the second determination step (i.e. calculating and outputting a condition under which the learning model satisfies the inspection index)).
Claim 5 is a method claim and its limitation is included in claim 1. The only difference is that claim 5 requires a method (Idono pg. 3 para. 5 recites another object of the present invention is to provide an appearance inspection method in which the reliability or accuracy of the inspection is probabilistically guaranteed when the appearance inspection is performed using an algorithm generated by an optimization method). Therefore, claim 5 is rejected for the same reasons as claim 1.
Regarding claim 6, the combination of Idono, Mizuno, Aono, and Kawakami teaches the apparatus according to claim 1, wherein the label data indicate the inspection result obtained in response to the operator visually inspecting the inspection target (Idono pg. 8 paras. 5-6 recites fig. 6 is a flowchart showing a processing procedure for ROC analysis. In step S610, main controller 117 receives an input of the inspection result and the correct answer result. Here, the correct answer result is a determination result of a true defect, for example, data obtained by visual inspection after an appearance inspection by an inspector (i.e. label data can be obtained from an operator visually inspecting a target)).
Regarding claim 7, the combination of Idono, Mizuno, Aono, and Kawakami teaches the apparatus according to claim 1, further comprising a preprocessing unit configured to generate the state data based on image data on the inspection target captured by an image-capturing sensor (Idono pg. 5 para. 6 – pg. 6 para. 1 recite the appearance inspection apparatus 100 includes an image processing unit 116, a main control unit 117, an auxiliary recording device 118, and an output unit 119. The image processing unit 116 performs predetermined image processing on the image signal output from the camera 114. The main control unit 117 controls the controller 115 by outputting a control signal for executing a predetermined operation. The controller 115 controls the operations of the stage 111, the light source 113, and the camera 114 based on the control signal. The main control unit 117 outputs a predetermined command to the image processing unit 116 to execute processing using an algorithm for image processing. The auxiliary recording device 118 stores data necessary for the operation of the appearance inspection device 100. As will be described later, this data includes data input from the outside and data generated by the main control unit 117 or the image processing unit 116. The output unit 119 outputs the state of the appearance inspection apparatus 100 based on the data generated by the main control unit 117 (i.e. processing state data based on image data from an image-capturing sensor)), 
and an inference unit configured to perform, based on the state data generated by the preprocessing unit, inference of the inspection result of the inspection target using the learning model selected by the learning model selection unit (Idono pg. 6 para. 3 recites the auxiliary recording device 118 includes areas 210 to 280. An algorithm generated in advance for executing image processing is stored in area 210. This algorithm is not limited to the one stored when the appearance inspection apparatus 100 is configured, and includes an algorithm updated by subsequent learning processing. An inspection result that is a result of executing predetermined image processing by the algorithm is stored in the area 220. That is, the result of the process executed based on the image data output from the camera 114 is stored in the area 220 (i.e. performing inference the inspection result using a selected learning model)).
Claim 10 is a method claim and its limitation is included in claim 6. Claim 10 is rejected for the same reasons as claim 6.
Claim 11 is a method claim and its limitation is included in claim 7. Claim 11 is rejected for the same reasons as claim 7.
Claim 14 is a system claim and its limitation is included in claim 1 but for the limitations related to use of a neural network in claim 1. Therefore, claim 14 is rejected for the same reasons as claim 1.
Claim 15 is a system claim and its limitation is included in claim 6. Claim 15 is rejected for the same reasons as claim 6.
Claim 16 is a system claim and its limitation is included in claim 7. Claim 16 is rejected for the same reasons as claim 7.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Idono (JP 2006293820 A, herein Idono), in view of Mizuno (US 5577166 A, herein Mizuno) in further view of Aono et al (JP 2014206415 A, herein Aono), in further view of Kawakami et al (JP 2013015964A, herein Kawakami), in further view of Lin et al (US 20060010166 A1, herein Lin).
Regarding claim 3, the combination of Idono, Mizuno, Aono, and Kawakami teaches the inspection apparatus according to claim 1, wherein the learning model evaluation index includes an ROC curve of the learning model generated by the machine learning device (Idono fig. 3 and pg. 7, para. 1 recite in step S330, the main control unit 117 inspects the inspected object 112 using the generated algorithm. In step S340, main controller 117 determines whether or not the inspection result satisfies the condition for performing the ROC analysis. Pg. 9 para. 7 recites the ROC curve shown in FIG. 9 is for evaluating a portion (shaded portion) where the defect class (distribution 720) and non-defective product class (distribution 710) intersect in the distribution shown in FIG. As shown in FIG. 8, the data for drawing the ROC curve is acquired by moving the discriminator 800 within the shaded area. The ROC curve is originally used as an index for determining the superiority or inferiority of the algorithm. However, as shown in the present embodiment, when the input image changes, that is, the feature amount of the good product, the defect pattern, and the good product pattern. It may be used as an index indicating whether the distribution status has changed).
However, the combination of Idono, Mizuno, Aono, and Kawakami does not explicitly teach that the inspection index includes a limit defective machining rate that indicates a rate of defective machines allowed to be included in a group of machine tools that are determined to be normal and are to be used in machining and a limit maintenance rate that indicates a rate of machine tools determined to be abnormal and subjected to maintenance.
Lin teaches that the inspection index includes a limit defective machining rate that indicates a rate of defective machines allowed to be included in a group of machine tools that are determined to be normal and are to be used in machining (para. [0030] recites the first querying module 26 can query the status of the manufacturing line 12. The first criterion can be a quantity of the main devices to be operated between two of the workstations 122 of the manufacturing line 12, a ratio of the main devices operated successfully and the main devices been operated by one of the workstations 122 and the equipments 1222 of the manufacturing line 12, a ratio of the main devices first operated successfully and the main devices been operated by one of the workstations 122 and the equipments 1222 of the manufacturing line 12, and a quantity of the main devices operated unsuccessfully by one of the workstations 122 and the equipments 1222 of the manufacturing line 12. Accordingly, the status of whole or partial manufacturing line 12 can be queried on-line in accordance with the demand (i.e. a rate of normal machines and defective machines))
and a limit maintenance rate that indicates a rate of machine tools determined to be abnormal and subjected to maintenance (para. [0034] recites the first recording module 22, based on the first identification code of each main device, also records the operation information, if any, associated with the main device repaired by one of the first repairing shop(s) 124. In an embodiment, the first criterion can be a quantity of the main devices been repaired by one of the first repairing shop(s) 124, and a ratio of the main devices repaired successfully and the main devices been repaired by one of the first repairing shop(s) 124. Para. [0035] recites when a user wants to query the repair rate of a specific first repairing shop 124 of the manufacturing line 12 during a specific span of time, the first criterion represents the ratio of the main devices repaired successfully to the main devices been repaired by the specific first repairing shop 124 during the specific span of time (i.e. a limit maintenance rate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the machine maintenance monitoring from Lin with the inspection device from Idono (as modified by Mizuno, Aono, and Kawakami). Lin and Idono are both directed to monitoring the functionality of manufacturing systems, so one of ordinary skill would benefit from combining the machine monitoring methods from Lin in order to ensure that the machines that are manufacturing the products inspected by Idono are not causing defects in the products because the machines are not functioning properly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121